                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


 Nathan Christopher Braun,

                       Plaintiff,

   v.                                                       Case No. 18-cv-3355 (JNE/ECW)
                                                            ORDER
 Dennis Hanson, et al.,

                          Defendants.



        In a Report and Recommendation (“R&R”) dated January 27, 2020, the Honorable

Elizabeth Cowan Wright, United States Magistrate Judge, recommended that the Court deny

Plaintiff’s Motion to Object and grant in part and deny in part Defendants’ Motion to Dismiss.

ECF No. 46. Plaintiff filed an objection detailing additional factual allegations to support his

retaliation and access to court claims, which the R&R recommended dismissing. Plaintiff may not

use his objection as an opportunity to cure the defects in his second amended complaint by adding

factual allegations. He may only specify the portions of the R&R to which he objects and provide

a basis for those objections, which he has failed to do. See D. Minn. LR 72.2(b) (“A party may file

and serve specific written objections to a magistrate judge’s proposed findings and

recommendations.”); Mayer v. Walvatne, Civ. No. 07-1958, 2008 WL 4527774, at *2 (D. Minn.

Sept. 28, 2008). Based on a de novo review of the record, the Court accepts the conclusions of the

R&R. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); D. Minn. LR 72.2. Therefore, IT IS

ORDERED that:

        1. Defendants’ Motion to Dismiss, ECF No. 28, is GRANTED IN PART and DENIED

           IN PART as discussed in the R&R.
      2. Plaintiff’s Motion to Object, ECF No. 38, is DENIED.



Date: March 27, 2020
                                                       s/Joan N. Ericksen
                                                       JOAN N. ERICKSEN
                                                       United States District Judge
